Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 9 AUG 2019.
Priority
This application is a 371 of PCT/EP2017/078474. Applicant's claim for the benefit of a prior-filed application PCT/EP2017/078474 filed on 7 NOV 2017 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application, DK PA 2016 70874, filed on 7 NOV 2016, and the certified copy have been filed in application on 6 MAY 2019.
Claim Status
Claims 1-22 are cancelled. Claims 23-33 are new, pending, and under consideration.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) 	the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
Table 9, p. 88, discloses 14 enumerated nucleotide sequences missing corresponding SEQ ID NO:s.
Enumerated amino acid sequences (peptide sequences) missing corresponding SEQ ID NO:s multiple occurrences on pages/lines (occurrences): 78/34, 79/4-14 (6), 79/22, 89/6, 89/21, 105/28, 109/29, 110/17-24 (3), 111/10.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 23-28, drawn to a two-part cellular device, at least comprising:
an engineered cell (APC) lacking endogenous expression of an aAPX or aAM and expressing an exogenous surface antigen gene (aAPX, aAM, or CM), and 
an engineered cell (TCR-presenting) lacking endogenous TCR (α, β, γ, δ) expression and expressing an (exogenous) analyte TCR chain. 
Group II, claim(s) 29-33, drawn to a method of use of a two-part cellular device for selecting one or more engineered TCR presenting cells.
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Alternate two-part cellular devices, comprising:
Alternate engineered antigen-presenting cell systems (eAPCS), recited in claims 23 (A) and exemplified, for instance, in Figs. 1-60, Examples 1-10 and 14-15, and Tables 1, 5, and 9, comprising:
Alternate engineered antigen-presenting cells: eAPC-p, eAPC-a, eAPC-pa, aAPX, aAPX:CM, or aAPX:aAM comprising:
Alternate genomic receiver sites;
Alternate genetic donor vectors;
Alternate ORFs/antigen presenting complexes (aAPX);
Alternate (lacking) endogenous aAPX family;
Alternate (lacking) endogenous analyte antigenic molecule (aAM);
Alternate cargo molecules (CM); 
Alternate analyte antigen molecules (aAM); and 
2.  Alternate engineered TCR-presenting cell systems (eTPCS), recited in claim 23 (B), and exemplified, for instance, in Figs. 1-60, Examples 11-15, and Tables 1, 5 and 9, comprising:
Alternate engineered TCR-presenting cells: eTPC-x and eTPC-t, comprising:
Alternate genomic receiver sites;
Alternate genetic donor vectors;
Alternate ORFs/analyte TCR chains;
Alternate TCR surface proteins (TCRsp).
Alternate TCR signal response elements, recited in claims 27
Applicant is required, in reply to this action, to elect a single species of a two-part cellular device above to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is required, in reply to this action, to elect a single engineered species from item 1 cited above, that is a single eAPC-p or a single eAPC-a, or a single eAPC-pa or a single aAPX or a single aAPX:CM or a single aAPX:aAM or a single combination to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required, in reply to this action, to further elect a single species from item 1.a. and 1b. and 1.c. and 1.d. and 1.f. and 1.g. cited above for each eAPC-p, eAPC-a, and/or eAPC-pa elected above to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to elect a single species from item 2 cited above, that is a single eTPC-x or a single TPC-t or a single combination to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required, in reply to this action, to further elect a single species from item 2.a. and 2.b. and 2.c. and 2.d. cited above for each eTPC-x or TPC-t elected above to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to further elect a single species from item 3 cited above, that is a single TCR signal response element to which the claims shall be restricted if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 23 and 29.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
COOPER
Claims 23-33 lack unity of invention because even though the inventions of these groups require the technical feature of a two-part cellular device, at least comprising:
an engineered cell (APC) lacking endogenous expression of an aAPX or aAM and expressing an exogenous surface antigen gene (aAPX, aAM, or CM), and 
an engineered cell (TCR-presenting) lacking endogenous TCR (α, β, γ, δ) expression and expressing an (exogenous) analyte TCR chain, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of COOPER (WO2015164740A1; Publ. 29 OCT 2015).
COOPER teaches artificial antigen presenting cells (aAPCs) in antigen presenting systems [0123]-[0124] and describes that in addition to peptide-MHC molecules (applicant’s aAPX) or antigens (aAM) of interest, the APC systems may also comprise at least one exogenous assisting molecule [0124] COOPER teaches that any suitable number and combination of assisting molecules may be employed [0124]. COOPER also describes that cells selected to become APCs preferably have deficiencies in intracellular antigen processing and also lack the ability to express at least one endogenous counterpart (e.g., endogenous MHC Class I or Class II molecule and/or endogenous assisting molecules as described above) to the exogenous MHC Class I or Class II molecule and assisting molecule components that are introduced (or engineered) into the cells. COOPER explains that the artificial APCs, in some cases, retain the deficiencies and properties that were possessed by the cells prior to their modification to generate the aAPCs [0125]. COOPER clearly teaches modification of such aAPCs by expression of exogenous MHC and assisting molecules and presentation of such molecules on the surface of the aAPCs, and loading of presented MHC molecules with selected peptide or peptides [0125].
Furthermore, COOPER teaches disruption of the TRAC and TRBC genes (for TRC alpha and TCR beta, respectively) in TCRα+β+ cells [0045]—thus yielding cells lacking endogenous expression of TCR chains alpha, beta, delta and gamma—prior to introducing exogenous analyte TCR chains [0108]-[0109]. And a system comprising a two part cellular device wherein the aAPC and engineered T cells are combined for screening specificities of the immune receptors [00184]. Thus COOPER clearly anticipates the common technical feature of Groups I and II and the shared technical feature cannot be considered a special technical feature over the prior art. Therefore there is no special technical feature, as defined by PCT Rule 13.2 and as required for co-examination as the common feature linking claims 23-33 does not define a contribution over the prior art before the time of filing.
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633